Title: To Benjamin Franklin from Thomas Cushing, 2 July 1784
From: Cushing, Thomas
To: Franklin, Benjamin



Sir
Boston July. 2d. 1784

Governor Jefferson who sails for Europe by this Conveyance will be able to afford you every necessary Intelligence relative to the State of our affairs in America, it will therefore be needless for me to say any thing upon that Subject.—
I beg leave to Introduce The Honble Nathll. Tracy to your Acquaintance, a Gentleman of good Sense & who has for some time past been largely concerned in Trade & carried it on with great Reputation; He was a member of the Senate the last year, but at the close of it was oblidged to obtain leave to retire from that Bussiness, as his affairs required him to Prepare for a Voyage to Europe, you will find him a very Agreable Gentleman, I reccommend him your friendly notice, any civility you may shew him shall be gratefully Acknowledged. I wish you much Health and Happiness & that your negotiations may Issue to your own satisfaction & contribute to the lasting welfare & happiness of your Constituents.
I remain with great Respect Your most humble Servant

Thomas Cushing
His Excellency Benjamin Franklin Esqr

